Smith, J.
In this criminal case a motion by defendant pro se for a new trial was filed and overruled December 28, 1964. He has appealed.
In January 1962, defendant was sentenced following a jury verdict. The judgment was affirmed, State v. Losieau, 174 Neb. 320, 117 N. W. 2d 775, certiorari denied, 374 U. S. 814, 83 S. Ct. 1707, 10 L. Ed. 2d 1037.
Section 29-2103, R. R. S. 1943, requires that the motion, as to all grounds except newly discovered evidence, be filed within 10 days after rendition of the verdict unless the movant is unavoidably prevented from doing so. Since excuse for delay has not been suggested, the motion in this respect was filed out of time.
Because there is no bill of exceptions, we cannot pass upon the sufficiency of evidence in support of that part of *55the motion relating to newly discovered evidence. See Wolff v. State, 172 Neb. 65, 108 N. W. 2d 410.
■The judgment is affirmed.
Affirmed.